Name: Commission Regulation (EC) NoÃ 1819/2005 of 8 November 2005 adopting a plan allocating resources to the Member States to be charged against 2006 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: social protection;  economic geography;  foodstuff;  cooperation policy;  trade policy
 Date Published: nan

 9.11.2005 EN Official Journal of the European Union L 293/3 COMMISSION REGULATION (EC) No 1819/2005 of 8 November 2005 adopting a plan allocating resources to the Member States to be charged against 2006 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1) and in particular Article 6 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), the Commission has to adopt a distribution plan to be financed from resources available in the 2006 budget year. The plan should lay down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) The Member States involved in the plan for 2006 have supplied the information required in accordance with Article 1 of Regulation (EEC) No 3149/92. (3) For the purposes of resource allocation, account must be taken of experience and of the degree to which the Member States have used the resources allocated to them in previous years. (4) Article 2(3)(1)(c) of Regulation (EEC) No 3149/92 provides for the making of grants for the purchase on the market of products temporarily unavailable in intervention stocks. Since stocks of skimmed-milk powder currently held by intervention agencies are very low and arrangements have already been made for their sale on the market, it is necessary to fix the grant in order to allow skimmed-milk powder required for the 2006 plan to be purchased on the market. Furthermore, specific provisions need to be introduced to ensure that the supply contract is properly carried out. (5) Article 7(1) of Regulation (EEC) No 3149/92 provides for the transfer between Member States of products unavailable in intervention stocks of the Member State where such products are required for the implementation of an annual plan. The intra-Community transfers necessary to carry through the 2006 plan should therefore be authorised subject to the conditions provided for in Article 7 of Regulation (EEC) No 3149/92. (6) To implement the plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts. (7) In accordance with Article 2(2) of Regulation (EEC) No 3149/92 the Commission has consulted the major organisations familiar with the problems of the most deprived persons in the Community when drawing up the plan. (8) The measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 For 2006, the distribution of foodstuffs for the benefit of the most deprived persons in the Community under Regulation (EEC) No 3730/87 shall be supplied in accordance with the distribution plan set out in Annex I to this Regulation. Article 2 1. The grants to Member States for the purchase on the market of skimmed-milk powder required for the plan referred to in Article 1 are fixed in Annex II. 2. The award to the successful tenderer of the contract for the supply of the skimmed-milk powder referred to in paragraph 1 is subject to the provision by the tenderer of a security equivalent to the offer price, made out in the name of the intervention agency. Article 3 The intra-Community transfer of products listed in Annex III to this Regulation are hereby authorised subject to the conditions provided for in Article 7 of Regulation (EEC) No 3149/92. Article 4 In order to implement the plan referred to in Article 1 of this Regulation, the date of the operative event referred to in Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2005. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 1608/2005 (OJ L 256, 30.9.2005, p. 13). ANNEX I Annual distribution plan for 2006 (a) Financial resources made available to implement the plan in each Member State: (in euro) Member State Allocation Belgium 3 064 940 Greece 7 127 822 Spain 53 793 470 France 48 059 949 Ireland 355 874 Italy 73 538 420 Latvia 2 096 236 Lithuania 2 489 508 Luxembourg 34 959 Hungary 6 764 115 Malta 401 030 Poland 43 408 602 Portugal 13 306 532 Slovenia 1 334 827 Finland 3 637 860 Total 259 414 143 (b) Quantity of each type of product to be withdrawn from Community intervention stocks for distribution in each Member State subject to the maximum amounts laid down in (a): (tonnes) Member State Cereals Rice (paddy rice) Butter Sugar Belgium 12 121 2 800 450 Greece 15 000 Spain 73 726 28 000 13 560 2 000 France 75 851 55 000 10 564 Ireland 120 Italy 115 253 20 000 6 833 3 500 Latvia 19 706 Lithuania 16 000 5 000 Hungary 63 587 Malta 1 877 600 Poland 85 608 20 000 7 230 4 847 Portugal 17 287 14 000 2 743 1 700 Slovenia 1 262 600 300 Finland 18 500 500 Total 500 778 161 000 41 500 12 847 ANNEX II Grants to Member States for purchase of skimmed-milk powder on the Community market subject to the maximum amounts laid down in Annex I(a): Member State Euros Greece 4 538 402 Italy 33 849 510 Luxembourg 33 295 Malta 101 734 Poland 6 185 397 Slovenia 863 810 Finland 1 274 443 Total 46 846 591 ANNEX III Intra-Community transfers authorised under the plan for 2006 Product Quantity (tonnes) Holder Consignee 1. Cereals 73 726 Ministry of Agriculture, France FEGA, Spain 2. Cereals 115 253 Ministry of Agriculture, France AGEA, Italy 3. Cereals 17 287 Ministry of Agriculture, France INGA, Portugal 4. Cereals 1 262 MVH, Hungary AAMRD, Slovenia 5. Cereals 1 877 Ministry of Agriculture, France National Research and Development Centre, Malta 6. Rice 5 000 Ministry of Agriculture, Greece Agricultural and Food Products Market Regulation Agency, Lithuania 7. Rice 20 000 Ministry of Agriculture, Greece ARR, Poland 8. Rice 14 000 FEGA, Spain INGA, Portugal 9. Rice 2 800 Ente Risi, Italy BIRB, Belgium 10. Rice 38 396 Ente Risi, Italy Ministry of Agriculture, France 11. Rice 600 Ente Risi, Italy National Research and Development Centre, Malta 12. Rice 600 Ente Risi, Italy AAMRD, Slovenia 13. Sugar 1 700 FEGA Spain INGA, Portugal 14. Sugar 500 ARR, Poland Ministry of Agriculture, Finland 15. Sugar 300 AGEA, Italy AAMRD, Slovenia 16. Butter 450 Department of Agriculture and Food, Ireland BIRB, Belgium 17. Butter 8 997 Department of Agriculture and Food, Ireland Ministry of Agriculture, France 18. Butter 6 164 Department of Agriculture and Food, Ireland ARR, Poland 19. Butter 631 FEGA, Spain AGEA, Italy